Citation Nr: 0605098	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-17 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a back disorder.



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1990 to 
September 1991 and on active duty for training from November 
1984 to May 1985.  She also had additional periods of service 
with the Army National Guard.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board reopened the veteran's claim for service connection for 
a back disorder and remanded the case for further development 
in November 2003.  That development was completed by the 
Appeals Management Center, and the case has since been 
returned to the Board for appellate review.

The Board observes that the veteran's appeal had also 
originally included the issue of entitlement to service 
connection for tinnitus.  However, during the pendency of the 
appeal, a rating decision dated in October 2005 granted 
service connection for tinnitus.  Therefore, the issue no 
longer remains in appellate status, and no further 
consideration is required.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have a back 
disorder that is causally or etiologically related to her 
military service




CONCLUSION OF LAW

A back disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the appellant with 
notice of the VCAA in April 2001, prior to the initial 
decision on the claim in March 2002, as well as in March 
2004.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).
In this case, the RO informed the appellant in the April 2001 
and March 2004 VCAA letters about the information and 
evidence that is necessary to substantiate her claim in this 
case.  Specifically, the letters stated that the evidence 
must show that she had an injury in military service or a 
disease that began in or was made worse during military 
service, or an event in service that causing injury or 
disease; a current physical or mental disability; and, a 
relationship between her current disability and an injury, 
disease, or event in service.  

In addition, the RO informed the veteran in the April 2001 
and March 2004 letters about the information and evidence 
that VA would seek to provide.  In particular, the letters 
stated that reasonable efforts would be made to obtain the 
evidence necessary to support her claim and that VA would 
assist in obtaining records, including medical records, 
employment records, and records from other Federal agencies.  
The letters also told the appellant that a medical 
examination would be provided or a medical opinion would be 
obtained if it was determined that such evidence was 
necessary to make a decision on the claim.  

The RO also informed the appellant about the information and 
evidence she was expected to provide.  Specifically, the RO 
told the veteran that she must provide enough information 
about her records so that VA could request them from the 
person or agency that has them.  The March 2004 letter also 
requested that she complete and return a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each of her health 
care providers.  In addition, the April 2001 and March 2004 
letters informed the veteran that it was still her 
responsibility to ensure that her records were received by 
VA.

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the appellant in the rating decision and statement 
of the case (SOC) of the reasons for the denial of her claim 
and, in so doing, informed her of the evidence that was 
needed to substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  In addition, the veteran was provided the 
opportunity to testify at a June 2003 hearing before the 
Board, and she was afforded a VA examination in June 2005.  

VA has also assisted the veteran throughout the course of 
this appeal by providing her with a SOC and SSOC, which 
informed her of the laws and regulations relevant to the 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.


Background and Evidence

Service medical records indicate that the veteran was 
afforded an enlistment examination in September 1984 in 
conjunction with her enlistment in the Army Reserves as well 
as a retention/period examination in March 1987 in 
conjunction with her service in the Army National Guard.  
Both examinations found her spine to be normal, and she 
denied having a medical history of recurrent back pain.  She 
was later provided emergency care and treatment while she was 
on active duty in January 1991 following a motor vehicle 
accident.  She complained of pain in her head, neck, lower 
abdomen, and back.  Following a physical examination, she was 
diagnosed with a lumbar and neck strain.  The veteran was 
subsequently provided an examination in April 1991 at which 
time it was noted that the veteran had been in a motor 
vehicle accident and had since experienced occasional back 
pain.  However, the veteran denied having a medical history 
of recurrent back pain.  

VA medical records dated from January 1997 to September 1998 
document the veteran's treatment for various disorders, 
including low back pain.  In March 1997, the veteran was 
assessed as having intermittent low back pain secondary to a 
muscle spasm.

VA medical records dated from August 2000 to December 2000 
document the veteran's treatment for various disorders, 
including low back pain.  In October 2000, it was noted that 
she had a past medical history of chronic low back pain 
during the previous ten years.  The veteran's physiatrist 
also indicated that she had experienced more low back pain 
since she slipped and fell in August 2000.  Following a 
physical examination, the veteran was diagnosed with chronic 
low back pain that was mechanical in nature.  

In her October 2002 VA Form 9, the veteran claimed that she 
was involved in an accident when she first arrived in Saudi 
Arabia.  More specifically, she stated that a truck hit the 
bus in which she was sitting and that she was placed on a 
stretcher with a neck brace.  She indicated that she had been 
taken to the hospital and prescribed bedrest for four days.  
The veteran also alleged that she had reinjured her back when 
she slipped and fell at Bear Armory during active duty in 
August 2002.  She further indicated that she was in constant 
pain.

In her June 2003 hearing testimony before the Board, the 
veteran reiterated her claim that she had been involved in an 
accident during service and contended that she later slipped 
and fell while serving on active duty.  The veteran also 
testified that she experienced constant back pain for which 
she took medication daily, and she claimed that she could no 
longer work due to such pain.

The veteran was afforded a VA examination in June 2005 during 
which she claimed that she was a passenger in a bus that was 
struck from the rear while she was serving on active duty in 
Saudi Arabia in November 1990.  She stated that she was taken 
to a field hospital, treated with bedrest, and limited to 
light duty.  Following a review of the veteran's complaints 
and a physical examination, she was diagnosed with chronic 
low back pain.  The examiner reviewed the claims file and 
stated that he was unable to accurately date the onset of the 
condition.  He also indicated that he could not find evidence 
of any organic spinal problem on examination or x-ray.  As 
such, the examiner opined that there was inadequate 
documentation to form a nexus between the veteran's current 
complaints and the motor vehicle accident of 1991 or the 
post-service intervening injury.  The examiner further stated 
that the total lack of objective findings on examination and 
x-ray review, despite years of complaints, led him to 
conclusion that there was no orthopedic etiology for the 
veteran's complaints.  He commented that the conflicting 
findings, such as a total inability to flex and a negative 
straight leg raise test, suggested a functional rather than 
an organic disorder.

Law and Analysis

The veteran contends that she is entitled to service 
connection for a back disorder.  More specifically, she 
claims that she currently has a back disorder that is related 
to an injury she sustained in service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service medical records indicate that she sought treatment 
for her back following a motor vehicle accident during her 
period of service.  However, despite a notation made during 
an April 1991 examination indicating that the veteran had 
occasional back pain since a motor vehicle accident, the 
veteran herself denied having a medical history of recurrent 
back pain.  Further, the June 2005 VA examiner stated that 
the there was no evidence of any organic spinal problem and 
found no orthopedic etiology for the veteran's complaints.  
Thus, any symptomatology the veteran may have experienced in 
service appears to have been acute and transitory and to have 
resolved without residuals prior to her separation.  
Moreover, the record shows that there were no complaints, 
treatment, or diagnosis of a back disorder following the 
veteran's separation from service.  Therefore, the Board 
finds that a chronic back disability, if any, did not have 
its onset in service.

In addition to the lack of evidence establishing that a 
chronic back disability had its onset in service, a VA 
examiner in this case stated that complaints of current back 
pain could not be linked to a disease or injury in service.  
Specifically, the June 2005 VA examiner diagnosed the veteran 
with chronic back pain and stated that he was unable to 
accurately date the onset of the condition.  In fact, he also 
indicated that that there was inadequate documentation to 
form a nexus between the veteran's current complaints and the 
motor vehicle accident of 1991 or the post-service 
intervening injury, as he could not find evidence of any 
organic spinal problem on examination or x-ray.  To the 
extent the veteran has back pain, the Board notes that pain 
alone, without a diagnosed related medical condition, does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Thus, the medical evidence does not establish that 
the veteran has a current diagnosis of a back disorder.  
Because the medical evidence does not establish that the 
veteran has a current diagnosis of a back disorder in this 
case, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
back disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a back disorder is not warranted.  Although 
the Board does not doubt the veteran's belief that she 
currently has a back disorder that is related to service, the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
ORDER

Service connection for a back disorder is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


